              Case 19-65703-lrc                      Doc 1          Filed 10/01/19 Entered 10/01/19 11:46:35                                  Desc
                                                                    Petition Page 1 of 6

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                                                                                          II'. 43
                           District of
                                         (State)                                           7[119 OCT -I M
 Case number (If known):                                      Chapter    I 1                                                                  0 Check if this is an
                                                                                                                                                amended filing



                            19 a- 6 5 7 3
Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1. Debtor's name                                                    P

2. All other names debtor used
   in the last 8 years
   Include any assumed names,
   trade names, and doing business
   as names




3. Debtor's federal Employer
                                                        _tL
                                                                                  s-±
   Identification Number (EIN)



4. Debtor's address                          Principal place of business                                  Mailing address, if different from principal place
                                                                                                          of business


                                             Number
                                                   7/‘ 6zAr cp./L SY                                      Number      Street
                                                           Street

                                             / 114 fi         / r_off b-4
                                                                                                          P.O. Box

                                                                               6>d
                                             City                              State    ZIP Code          City                        State         ZIP Code

                                                                                                          Location of principal assets, if different from
                                                                                                          principal place of business

                                             County
                                                                                                          Number      Street




                                                                                                          City                        State        ZIP Code



s. Debtor's website (URL)


6. Type of debtor                            ZI‘rporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                             U Partnership (excluding LLP)
                                             U Other. Specify:



Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 1
              Case 19-65703-lrc                   Doc 1               Filed 10/01/19 Entered 10/01/19 11:46:35                                         Desc
                                                                      Petition Page 2 of 6


Debtor        At /I rt)
             Name
                                  c ri " 1-7' So c.le c f
                                   i
                                                                      7 Ale
                                                                        -                               Case number (if known)


                                           A. Check one:
7. Describe debtor's business
                                           0 Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           0 Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           LI Railroad (as defined in 11 U.S.C. § 101(44))
                                           0 Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           0 Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           0 Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           0 None of the above

                                            B. Check all that apply:

                                            0 Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           El<westment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                               § 80a-3)
                                            0 Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                            C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                               htto://www.uscourts.qov/four-dioit-national-association-naics-codes .



8. Under which chapter of the               Check one:
    Bankruptcy Code is the
    debtor filing?                          LI Chapter 7
                                            09hapter 9
                                              'Chapter 11 Check all that apply:
                                                                 3 4 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                                    insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                                    4/01/22 and every 3 years after that).
                                                                 LI    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                      debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                      of operations, cash-flow statement, and federal income tax return or if all of these
                                                                      documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                                      A plan is being filed with this petition.

                                                                      Acceptances of the plan were solicited prepetition from one or more classes of
                                                                      creditors, in accordance with 11 U.S.C. § 1126(b).

                                                                 0    The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                      Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                      Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                      for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                                 0    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                      12b-2.
                                            0 Chapter 12
9. Were prior bankruptcy cages                  No
   filed by or against the debtor
   within the last 8 years?                 ErYes. District                  g              GA When CeS cd 2' ICI Case number i c( —
                                                                                                        MM/ DD / YYYY
    If more than 2 cases, attach a
    separate list.                                    District                                   When                            Case number
                                                                                                        MM/ DD / YYYY

io. Are any bankruptcy cases                    No
    pending or being filed by a
    business partner or an                  LI Yes.   Debtor                                                                     Relationship
    affiliate of the debtor?                          District                                                                   When
                                                                                                                                                MM / DD / YYYY
    List all cases. If more than 1,
    attach a separate list.                            Case number, if known


  Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 2
               Case 19-65703-lrc                         Doc 1          Filed 10/01/19 Entered 10/01/19 11:46:35                                       Desc
                                                                        Petition Page 3 of 6


Debtor                Li4 ,,i7)2   c j/   / 2--9     5ci,ciL             77,- a                            Case number Of known)
               Name




11.Why is the case filed in this                   Chk all that apply:
   district?
                                                    " Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                      immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                      district.

                                                   0 A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12.Does the debtor own or have                     ZI No
   possession of any real                          ac'es. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
   property or personal property
   that needs immediate                                      Why does the property need immediate attention? (Check all that apply.)
   attention?
                                                             •   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                                 What is the hazard?

                                                             allneeds to be physically secured or protected from the weather.

                                                             O It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                               attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                               assets or other options).

                                                             O Other



                                                             Where is the property?         Iz
                                                                                            _
                                                                                         Number
                                                                                                          P  ilin)C1S
                                                                                                          Street
                                                                                                                            f'


                                                                                         1--)7   4:4; p                                                           ( 0
                                                                                         City                                               State      ZIP Code


                                                             Is the property insured?

                                                                 No
                                                             1:1 Yes. Insurance agency

                                                                      Contact name

                                                                      Phone



           Statistical and administrative information


13.Debtor's estimation of                          Check one:
   available funds                                 0 Funds will be available for distribution to unsecured creditors.
                                                   Uilfter any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                                      1-49                           El 1,000-5,000                                LI 25,001-50,000
14.Estimated number of                             0 50-99                           CI 5,001-10,000                               0 50,001-100,000
   creditors
                                                   LI 100-199                        LI 10,001-25,000                              ZI More than 100,000
                                                   LI 200-999

                                                   LI $0-$50,000                     LI $1,000,001-$10 million                          $500,000,001-$1 billion
15.Estimated assets                                LI $50,001-$100,000               LI $10,000,001-$50 million                         $1,000,000,001-$10 billion
                                                   E-
                                                   _400,001-$500,000                 0 $50,000,001-$100 million                         $10,000,000,001-$50 billion
                                                   01500,00141 million                    $100,000,001-$500 million                LI   More than $50 billion




  Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 3
               Case 19-65703-lrc                Doc 1            Filed 10/01/19 Entered 10/01/19 11:46:35                                      Desc
   +
                                                                 Petition Page 4 of 6


Debtor                 r• (           t717y                    1OLIe                               Case number (if known)
                ame



                                         LI  $0-$50,000                         LI   $1,000,001-$10 million                  LI $500,060,00141 billion
16.Estimated liabilities                 CI  $50,001-$100,000                   LI   $10,000,001-$50 million                 LI $1,000,000,001-$10 billion
                                         1:.100,001-$500,000                    LI   $50,000,001-$100 million                LI $10,000,000,001-$50 billion
                                             $500,001-$1 million                LI   $100,000,001-$500 million               U More than $50 billion




Mt           Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
                $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of         •    The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                              petition.
       debtor
                                         is   I have been authorized to file this petition on behalf of the debtor.

                                         is   I have examined the information in this petition and have a reasonable belief that the information is true and
                                              correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                              Executed on .     0      01 20/
                                                              MM / DD /YYYY



                                              Signature of authorized representative of debtor               Printed name

                                              Title




18. Signature of attorney
                                                                                                             Date
                                              Signature of attorney for debtor                                              MM    /DD / YYYY




                                              Printed name

                                              Firm name

                                              Number          Street

                                              City                                                                State            ZIP Code


                                              Contact phone                                                       Email address




                                              Bar number                                                          State




  Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 4
       Case 19-65703-lrc   Doc 1   Filed 10/01/19 Entered 10/01/19 11:46:35   Desc
                                   Petition Page 5 of 6


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT *01258786 (RS) OF 10/01/2019


ITEM    CODE    CASE           QUANTITY                       AMOUNT   BY

   1     11IN   19-65703              1                       $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - ALANI PROPERTY SOURCE CO. INC


TOTAL:                                                        $ 0.00


FROM: Alani Property Source Co. Inc
      716 Frasier St
      Marietta, GA 30060




                                     Page 1 of 1
                   Case 19-65703-lrc                Doc 1        Filed 10/01/19 Entered 10/01/19 11:46:35                                 Desc
                                                                 Petition Page 6 of 6
   Case Number: 19-65703                                       Name: Alani Property                                          CAI, I )
Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

O Individual - Series 100 Forms                                                               El Non-Individual - Series 200 Forms

MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                           Petition Deficiencies:
O Complete List of Creditors (names and addresses of all creditors)                           O Last 4 digits of SSN
El Pro Se Affidavit (due within 7 days, signature must be notarized,                          O Address 1E1 County
or witnessed by a Court Intake Clerk, accompanied by a picture ID.)                           O Type of Debtor
0 Signed Statement of SSN (due within 7 days)                                                 O Chapter
                                                                                              El Nature of Debts
 MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                         El Statistical Estimates
      Statement of Financial Affairs                                                          O Venue
"Er, Schedules: A/B D E/ F G H                                                                O Attorney Bar Number
 4E1 Summary of Assets and Liabilities
  El Declaration About Debtor(s) Schedules                                                                            Case filed via:
  0 Attorney Disclosure of Compensation                                                           El Intake Counter by:
  0 Petition Preparer's Notice, Declaration and Signature (Form 119)                                  O Attorney
     'Disclosure of Compensation of Petition Preparer (Form 2800)                                     1=1 Debtor - verified ID
  O Chapter 13 Current Monthly Income                                                                  El Other - copy of ID: Wendell Anthony
   0 Chapter 7 Current Monthly Income                                                             Robinson 678-847-8919
 ,
  O Chapter 11 Current Monthly Income
  O Certificate of Credit Counseling (Individuals only)                                           0 Mailed by:
   El Pay Advices (Individuals only) (2 Months)                                                      O Attorney
  El Chapter 13 Plan, complete with signatures (local form)                                          0 Debtor
      Corporate Resolution (Business Ch. 7 & 11)                                                     O Other:

  ChM.
  '      Business                                                                                             History of Case Association
  1E] 20 Largest Unsecured Creditors
  El List of Equity Security Holders                                                              Prior cases within 2 years: 19-62482
 ,H Small Business - Balance Sheet
                                                                                                                                /                 -
  1=1 Small Business - Statement of Operations                                                                  / (i,
  O Small Business - Cash Flow Statement                                                                    ti v, — • c--t
  O Small Business - Federal Tax Returns                                                          Acknowledgment of receipt of check list

 MISSING DOCUMENTS DUE WITHIN 30 DAYS
 1=1 Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/bankruptcy/filing-
Without-attorney.
  5, 1
_FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
          0 Paid $ 0           LI 2g-Order Granting       0 3g-Order Granting 10 days ($75 due within 10 days)
          LI 2d-Order Denying with filing fee of $_____ due within 10 days 0 IFP filed (Ch.7 Individuals Only)
          El No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                   You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                            All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                     **Failure to Comply may result in the dismissal of your case.**
                                                         UNITED STATES BANKRUPTCY COURT
                                                           75 Ted Turner Drive, SW, Room 1340
                                                                  Atlanta, Georgia 30303
                                                                      404-215-1000

 Intake Clerk: R.Smith                       Date: 10/1/19                        Case Opener:                                         Date:
